Citation Nr: 0400895	
Decision Date: 01/12/04    Archive Date: 01/22/04

DOCKET NO.  02-05 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from January 1964 to December 
1965.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
which denied service connection for the cause of the 
veteran's death.  The appellant has been represented 
throughout this appeal by the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

Initially, the Board observes that the March 2001 Veterans 
Claims Assistance Act of 2000 (VCAA) notice issued to the 
appellant erroneously discusses only the evidence required to 
support a claim for service connection and does not provide 
information as to the evidence needed for a claim for service 
connection for the cause of the veteran's death.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has recently invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Before the veteran died, he submitted a written statement in 
February 2000 indicating that he was initially treated for 
his cancer at the Baltimore, Maryland, VA Medical Center.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the appellant's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Accordingly, this case is REMANDED 
for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should request that copies of 
all pertinent VA clinical documentation 
pertaining to treatment of the veteran at 
the Baltimore, Maryland, VA Medical 
Center be forwarded for incorporation 
into the record.  

3.  The RO should then readjudicate the 
appellant's entitlement to service 
connection for the cause of the veteran's 
death.  If the benefits sought on appeal 
remain denied, the appellant and her 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The appellant 
should be given the opportunity to 
respond to the SSOC.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


